Case 9:14-cv-81622-RLR Document 62 Entered on FLSD Docket 02/05/2019 Page 1of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

CASE NO.: 9:14-CV-81622-RLR

EARTH SCIENCE TECH, INC.,

Plaintiff, ANSWER OF GARNISHEE AND
DEMAND PURSUANT TO
bi FLORIDA STATUTES § 77.28 FOR
CROMOGEN BIOTECHNOLOGY PAYMENT BY JUDGMENT
CORPORATION. BT AT. CREDITOR’S COUNSEL OF TD
; BANK’S ATTORNEYS’ FEES
Defendants. FLORIDA BAR #472050

 

Garnishee, TD Bank, N.A., by its undersigned attorney, answers the Writ
of Garnishment served on it as follows:

L; At the time of the service of the Writ of Garnishment and at all
times subsequent to such service, up to and including the time of the making of this

Answer, TD Bank’s records reflect the following account(s) which may be subject to the
Writ of Garnishment:

Account Number(s) Name/Address on Account

None

a Pursuant to provisions of §§ 77.06(2) and (3) of Florida Statutes,
and subject to Court determination of the proper disposition of proceeds of the above
account(s), TD Bank has retained the following sums:

Account Number(s) Amount Retained
None

3. TD Bank knows of no other person indebted to the Defendants, or
any other person who may have any effects, goods, money or chattels of the said
Case 9:14-cv-81622-RLR Document 62 Entered on FLSD Docket 02/05/2019 Page 2 of 3

Defendants, nor did TD Bank have in its possession or control any other tangible personal
property of the Defendants.

4. Having fully answered the Writ of Garnishment served upon it,
pursuant to Florida Statutes § 77.28 TD Bank demands that the party applying for such
writ shall pay to Zeichner Ellman & Krause LLP the sum of $100. representing partial
reimbursement for attorneys’ fees expended by TD Bank in responding to this Writ of
Garnishment.

WHEREFORE, TD Bank prays this Court enter its judgment determining
proper disposition of any funds held pursuant to the Writ of Garnishment and hereby
demands payment of statutory garnishment fees to be made payable to TD Bank, N. A.’s
attorney.

Dated: February 5, 2019

Qa ELLMAN & - LLP

vee Pot

 

Barry J. Glicktnan: L
Attorneys for Garnishee

TD Bank, N.A.
1211 Avenue of the Americas
New York, New York 10036
(212) 223-0400

flservice@zeklaw.com
Case 9:14-cv-81622-RLR Document 62 Entered on FLSD Docket 02/05/2019 Page 3 of 3

I HEREBY CERTIFY that on February 5, 2019, a true copy of the
foregoing Answer of Garnishee and Demand Pursuant to Florida Statutes § 77.28 for
Payment By Judgment Creditor’s Counsel of TD Bank’s Attorneys’ Fees was furnished
by E-mail to Ilan A. Nieuchowicz, Esq. and Gene M. Burd, Esq., Carlton Fields Jordan
Burt, P.A. and Arnall Golden Gregory LLP, Attorneys for Defendants at:
ilan@carltonfields.com and gene.burd@agg.com.

bug pA

Attorney f6k JD Bank, N.A.

By:

 

1000994
